Exhibit 10.1
“Change in Control” shall mean the occurrence of any of the following: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing 30%
or more of the voting power of the then outstanding securities of the
Corporation; (ii) during any period of two consecutive calendar years there is a
change of 25% or more in the composition of the Board in office at the beginning
of the period except for changes approved by at least two-thirds of the
Directors then in office who were Directors at the beginning of the period;
(iii) the consummation of (A) a merger or consolidation of the Corporation with
another corporation where the stockholders of such corporation, immediately
after the merger or consolidation, own shares entitling such stockholders to 50%
or more of all votes (without consideration of the rights of any class of stock
to elect Directors by separate class vote) to which all stockholders of the
corporation issuing cash or securities in the merger or consolidation would be
entitled in the election of directors or where the members of the board of
directors of such corporation, immediately after the merger or consolidation,
constitute a majority of the board of directors of the corporation issuing cash
or securities in the merger or consolidation, or (B) the sale or other
disposition of all or substantially all the assets of the Corporation, or a
liquidation, dissolution or statutory exchange of the Corporation; or (iv) the
consummation of a tender offer or exchange offer for 30% or more of the voting
power of the then-outstanding securities of the Corporation.

 

 